I concur, except that my concurrence in reversal is rather on the ground that the error in refusing to permit the cross-examination under the statute of Pippinger has not become moot, than on the ground it was reversible error, in view of Instruction No. 211, to admit in evidence before the jury the record of the award made by the Industrial Accident Board. However, I concur that the procedure outlined in the opinion as to this particular is correct.
Morgan, J., deeming himself disqualified, did not sit at the hearing or participate in the decision.
1 "You are further instructed that in arriving at and assessing damages, if you find for the plaintiffs, that it is immaterial in this case that said minors has received and are receiving or will receive compensation under the Workmens' Compensation laws of the State of Idaho for the death of their father."
                   ON PETITION FOR REHEARING.                      (December 12, 1940.)